Citation Nr: 1221626	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-27 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability (back disability), to include as secondary to service connected healed compression fracture of C7 and bulging discs at C5-C6 with degenerative changes.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service connected healed compression fracture of C7 and bulging discs at C5-C6 with degenerative changes prior to August 26, 2009.

3.  Entitlement to a disability rating in excess of 20 percent for service connected healed compression fracture of C7 and bulging discs at C5-C6 with degenerative changes after August 26, 2009.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to March 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2010 and before the undersigned Veterans Law Judge in April 2012.  Transcripts of these hearings are of record.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability had onset in service or was caused by or related to the Veteran's active military service.  

2.  Prior to August 26, 2009, the Veteran's cervical spine disability did not result in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  During the entire period on appeal, the Veteran's cervical spine disability did not result in forward flexion of the cervical spine of 15 degrees or less or favorable or unfavorable ankylosis of the entire cervical spine.

4.  The Veteran does not suffer from intervertebral disc syndrome or radiculopathy of the left or right upper extremities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  

2.  The criteria for entitlement to an initial disability rating in excess of 10 percent for service connected healed compression fracture of C7 and bulging discs at C5-C6 with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5235-5242 (2011).

3.  The criteria for entitlement to a disability rating in excess of 20 percent after August 26, 2009 for service connected healed compression fracture of C7 and bulging discs at C5-C6 with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.22, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5235-5242 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Veteran is seeking entitlement to service connection for a low back disability, which he attributes to a diving accident in service.  

As an initial matter, the Board notes that it clear from the record that the Veteran has a current low back disability.  VA treatment records include a September 2008 x-ray which showed degenerative disc disease of the lumbar spine with a mild wedge compression fracture of L1 and L2 of indeterminate age.  At issue is the etiology of this disability.  

The Veteran's service treatment records show that in January 1991, the Veteran fractured his C7 vertebrae in a diving accident.  There is no evidence in the Veteran's service treatment records of any injury to the low back or of any complaints of or treatment for low back pain.  

However, at his April 2012 Board hearing, the Veteran testified that after his accident, he felt pain throughout his entire body and briefly could not feel his lower extremities.  He testified that after he returned to active duty following a period of convalescence, he had problems with his low back, which he treated with over the counter pain relievers.  He estimated that after discharge, he did not seek medical attention for his low back problems until 2000 because he did not have health insurance and because over the counter medications were adequate to treat his problem.  He stated that he was told by a private doctor that his back had broken in two places and had not healed properly.  He also stated that his VA primary care physician had suggested that the low back injury had occurred due to his in-service diving accident.  He denied any other injuries that could explain his symptoms.  

Post-service, private treatment records from Dr. D.W. show complaints of chronic back and neck pain.  

In April 2011, a VA examiner opined that the residuals of the Veteran's C7 fracture and degenerative changes of the cervical spine would not cause the Veteran's low back disability; however, she did note that it is possible that the lower back was caused by the Veteran's diving accident in 1991.  

Based on the above evidence, the Board finds that entitlement to service connection for a low back disability is warranted.  While no injury to the low back is documented in the Veteran's service treatment records, the Veteran has credibly testified that following his 1991 diving accident (which is well documented), he experienced low back pain and that the same symptoms have persisted from service to the present.  As there is competent evidence of an in-service injury, continuity of symptomatology, and medical evidence of current disability, entitlement to service connection for a low back disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In December 2007, the RO granted entitlement to service connection for a healed compression fracture of C7 and bulging discs at C5-C6 with degenerative changes of the cervical spine and assigned an initial 10 percent disability rating effective May 22, 2007, the date the Veteran filed his claim.  In March 2010, the RO increased the Veteran's disability evaluation to 20 percent, effective August 26, 2009.  

Under Diagnostic Code 5003, degenerative arthritis substantiated by X-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2011).

In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  Id.

Limitation of motion of the neck and back are rated using the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2011).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2011). 

Additionally, under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was afforded a VA examination in September 2007.  The Veteran complained of cervical pain with occasional parathesias in both upper extremities, which worsens with recreational activity and repetitive movement.  He denied any incapacitating episodes or hospitalizations and reported that his activities of daily living were not affected by his disability.

On examination, the Veteran had painful and limited range of motion of the cervical spine.  Forward flexion was from 0 to 35 degrees.  Extension was from 0 to 30 degrees.  Right and left lateral flexion was from 0 to 40 degrees.  Right and left rotation was from 0 to 80 degrees.  Repetitive testing resulted in increased pain, fatigability, and lack of endurance, but there was no change to the range of motion.  There was no spasm of the paravertebral muscles or pain on palpation.  

The Veteran was afforded another VA examination in August 2009.  He complained of progressively worsening cervical pain that radiates into the upper extremities.  

On examination, flexion was from 0 to 40 degrees.  Extension was from 0 to 20 degrees.  Right and left lateral flexion were from 0 to 45 degrees.  Left lateral rotation was from 0 to 60 degrees.  Right lateral rotation was 0 to 40 degrees.  There was pain with motion that begins at 20 degrees extension.  A neurological examination was normal.  There was no ankylosis.  The examiner opined that while the Veteran's cervical spine disability would moderately decrease the Veteran's ability to engage in physical employment, it would have little effect on his ability to engage in sedentary employment.  

In February 2010, the Veteran was afforded a third VA examination.  He continued to complain of constant neck pain and stiffness, with weakness and numbness in both arms.  He reported that his mobility is decreased due to pain and stiffness and that he currently unable to perform various activities of daily living without difficulty.  He stated that he is currently unable to work, participate in recreational activities, or drive any distance due to neck pain and the narcotic medications he is taking to control the pain.  He also described approximately thirty episodes in the past twelve months where he was incapacitated due to his neck pain.  He claimed that he was unable to get out of bed during these episodes, which usually resolve within twenty four to forty eight hours.

On examination, the Veteran had normal position of the head and curvature of the spine.  His appearance was symmetrical and there was symmetry and rhythm of spinal motion.  Forward flexion of the cervical spine was from 0 to 25 degrees.  Extension was from 0 to 40 degrees.  Left and right lateral flexion were from 0 to 15 degrees.  Right and left lateral rotation were from 0 to 25 degrees.  

The Veteran had pain with all of the above motions throughout the entire range of motion.  Following repetitive motion there was pain, but no fatigue, weakness, lack of endurance, or incoordination.  The examiner did not indicate any additional loss of motion.  

The Veteran was most recently afforded a VA examination in April 2011.  The Veteran continued to complain of symptoms of pain, fatigue, decreased motion, stiffness, weakness, and spasms.  The Veteran described the pain as constant, severe, sharp, and throbbing, with severe weekly flare-ups of cervical pain that last for several hours.  He also continued to report radiating pain and numbness in the upper extremities.  He described five incapacitating episodes in the past twelve months lasting two to three days at a time.  However, the examiner found that these incapacitating episodes were not due to intervertebral disc syndrome.  

The Veteran's posture and head position were normal.  On examination, there was tenderness to palpation over the cervical spine.  Forward flexion was from 0 to 45 degrees.  Extension was from 0 to 15 degrees.  Left and right lateral rotation were from 0 to 41 degrees.  Left and right lateral flexion were from to 23 and 24 degrees, respectively.  Following three repetitions, forward flexion was from 0 to 34 degrees.  Extension was from 0 to 17 degrees.  Left lateral rotation was from 0 to 32 degrees.  Right lateral rotation was from 0 to 45 degrees.  Left lateral flexion was from 0 to 30 degrees.  Right lateral flexion was 0 to 25 degrees.  There was no ankylosis.  

At hearings before the undersigned Veterans Law Judge and a Decision Review Officer, the Veteran described severe neck and arm pain and range of motion that was almost completely limited.  He claimed that he was no longer able to work due to pain, limited motion, and the effects of his prescription pain medications.  He reported that he had last worked in September 2008.  

Based on the above evidence, the Board finds that a higher disability evaluation is not warranted for any period on appeal.  

Prior to August 26, 2009, the Veteran did not have forward flexion of the cervical spine less than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, he did not meet the criteria for a 20 percent disability under the General Formula.  The Board notes that the examiner considered the effect of pain, weakness, fatigability, and other factors, but found no additional limitation of motion following repetitive testing, providing evidence against this claim.

After August 26, 2009, there is no evidence that the Veteran had forward flexion of the cervical spine less than fifteen degrees or favorable ankylosis of the cervical spine.  Therefore, a 30 percent disability rating under the General Schedule cannot be awarded.

While the Veteran has claimed that he has pain throughout the entire range of motion of the cervical spine, there is no evidence that this painful motion resulted in actual functional impairment resulting in additional loss of motion. 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Veterans Claims Court held that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss." (Internal citations omitted). 

The September 2007 VA examiner specifically noted that the Veteran's range of motion was not additionally limited following repetitive use.  The April 2011 examiner provided the Veteran's range of motion after repetitive testing, demonstrating the effects of pain, weakness, fatigability, incoordination, and lack of endurance of on the Veteran's range of motion.  Interestingly, the Board notes that the Veteran range of motion of the cervical spine did not uniformly worsen after repetitive testing- some values improved.  Accordingly, the Board finds that the Veteran's pain did not affect the normal movement of his body in a way that resulted in an additional loss of motion beyond what was observed by the VA examiners and a higher rating is not warranted on this basis.  The Board notes that pain is contemplated by the General Schedule. 

The Board has considered whether a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as the Veteran has claimed he has incapacitating episodes requiring bed-rest; however, the April 2011 VA examiner concluded that the Veteran's incapacitating episodes were not due to intervertebral disc syndrome.  As the Veteran does not have intervertebral disc syndrome, the Board finds that the Veteran's disability is more appropriately rated under the General Formula for Rating Diseases and Injuries of the Spine.

Additionally, the Board has considered whether the Veteran should be awarded a separate rating based on his complaints of pain and numbness in the upper extremities.  However; an April 2011 EMG study was normal, with no evidence of either left or right cervical radiculopathy.  Thus, despite the Veteran's subjective complaints of pain, numbness, and weakness, in the absence of any objective medical evidence of a neurological disability, the Board concludes that entitlement to service connection for cervical radiculopathy of the upper extremities cannot be granted.

Finally, the Board has considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, including pain and limitation of motion, are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

The Board has carefully considered the Veteran's testimony concerning the severity of his disability and its effects on his occupation and daily activities.  

The Board does not doubt that the Veteran's disability causes pain and limited motion which interfere with his daily activities and his occupational functioning; however, having carefully considered all the evidence of record, the Board finds that the Veteran's disability has been appropriately rated for all periods on appeal, despite the Veteran's contentions to the contrary.  

In conclusion, entitlement to a disability rating in excess of 10 percent before August 26, 2009 and 20 percent after for the Veteran's cervical spine disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating for a cervical spine disability originates, however, from the grant of service connection for this disability.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  In any event, the Veteran received Vazquez-Flores notice in June 2008. 

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in June 2007 and June 2008.  These letters informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the hearings before the undersigned Veterans Law Judge and the DRO.  The appellant was afforded a VA medical examination in September 2007, August 2009, February 2010, and April 2011.  These examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a low back disability is granted.  

Entitlement to an initial disability rating in excess of 10 percent for service connected healed compression fracture of C7 and bulging discs at C5-C6 with degenerative changes is denied.  

Entitlement to a disability rating in excess of 20 percent after August 26, 2009 for service connected healed compression fracture of C7 and bulging discs at C5-C6 with degenerative changes is denied.


REMAND

The Veteran is also seeking entitlement to TDIU.  He has testified that he is unable to work due cervical and lumbar spine pain, as well as the effects of his pain medication.

The Veteran's claim for entitlement to TDIU was denied in an August 2009.  The Veteran submitted a notice of disagreement and the RO issued a statement of the case; however, it appears that the Veteran never perfected his appeal by submitting a substantive appeal.  Nevertheless, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  

Based on the above, although an appeal of the issue of TDIU was not perfected, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  The Board has listed the TDIU issue as a separate claim for administrative purposes. 

In August 2009, a VA examiner opined that the Veteran's service connected disabilities would not preclude substantially gainful employment.  However, since this examination, service connection has been granted for an additional disability.  Additionally, the Veteran has testified regarding the effect of his disabilities on his daily activities and ability to work, including testimony that the pain medication he is prescribed for his service connected disabilities makes it difficult to concentrate.  Accordingly, the Veteran should be afforded another VA medical examination.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to his non-service connected disabilities, prevent him from finding or maintaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination of his service connected disabilities.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to any non-service connected health problems, renders the Veteran unable to find and maintain substantially gainful employment.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


